UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4995
LARRY DONNELL WELLINGTON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                             (CR-02-84)

                      Submitted: October 22, 2003

                      Decided: December 16, 2003

  Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Francis A. Pommett, III, NATHANSON & POMMETT, P.C., Balti-
more, Maryland, for Appellant. Thomas M. DiBiagio, United States
Attorney, Stuart A. Berman, Assistant United States Attorney, Green-
belt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WELLINGTON
                               OPINION

PER CURIAM:

   Larry Wellington appeals his conviction after a jury trial for mak-
ing false statements, communicating false information regarding taint
of a consumer product, and obstructing an FDA investigation in viola-
tion of 18 U.S.C. §§ 1001(a)(2), 1365(c)(1), & 1505. Wellington chal-
lenges the district court’s ruling disallowing four of his ten
peremptory strikes.

   In Batson v. Kentucky, 476 U.S. 79 (1986), and Georgia v. McCol-
lum, 505 U.S. 42 (1992), the Supreme Court held that it was constitu-
tionally impermissible for either the prosecution or the defense to use
race-based peremptory strikes. When a Batson challenge is made, the
trial court must conduct a three-part inquiry. First, the court requires
the opponent of the strike to make out a prima facie case of racial dis-
crimination. Batson, 476 U.S. at 93-94. Second, if the requisite show-
ing is made, the burden shifts to the proponent of the strike to come
forward with a race-neutral explanation for striking the juror in ques-
tion. Id. at 97. The second step of the inquiry does not require that the
explanation be persuasive or even plausible. Purkett v. Elem, 514 U.S.
765, 767-68 (1995) (per curiam). The proffered reason need not be
worthy of belief or related to the issues to be tried or to the prospec-
tive juror’s ability to provide acceptable jury service. Jones v. Plaster,
57 F.3d 417, 420 (4th Cir. 1995). All that is required is that the reason
be race neutral. Purkett, 514 U.S. at 768.

   Once steps one and two are met, the trial court must decide
whether the explanation is pretextual and whether the opponent of the
strike has met its burden of proving purposeful discrimination. The
critical question in determining purposeful discrimination is at step
three and rests on the persuasiveness of the justification for the
peremptory strike. Miller-El v. Cockrell, 537 U.S. 322, ___, 123
S. Ct. 1029, 1040 (2003). The district court must focus on the genu-
ineness of the explanation, not the reasonableness. Purkett, 514 U.S.
at 769. At this stage, "implausible or fantastic justifications may (and
probably will) be found to be pretexts for purposeful discrimination."
Miller-El, 537 U.S. at ___, 123 S. Ct. at 1040. However, the ultimate
                     UNITED STATES v. WELLINGTON                       3
burden always rests with the opponent of the strike to demonstrate
purposeful discrimination. Batson, 476 U.S. at 96-98.

   The trial court’s decision on the ultimate question of discriminatory
intent is a factual finding accorded great deference and that finding
will only be reversed on appeal for clear error. Hernandez v. New
York, 500 U.S. 352, 364-65 (1991); United States v. Grimmond, 137
F.3d 823, 833 (4th Cir. 1998). Deference is necessary because the
decisive question in the typical peremptory challenge inquiry is
whether counsel’s race neutral explanation for a peremptory challenge
should be believed. Miller-El, 537 U.S. at ___, 123 S. Ct. at 1041.
There will seldom be much evidence bearing on that issue, and the
best evidence often will be the demeanor of the attorney who exer-
cises the challenge. Id. As with the state of mind of a juror, evaluation
of the attorney’s state of mind based on demeanor and credibility lies
"peculiarly within a trial judge’s province." Id.

   Wellington asserts that the district court erred when it rejected his
peremptory strikes because it focused on the reasonableness of Wel-
lington’s explanations instead of their genuineness. We conclude the
district court did not err in granting the Government’s Batson chal-
lenge and reseating four jurors. The district court made the proper
three part inquiry and did not clearly err when it concluded that Wel-
lington’s proffered reasons were pretextual. Accordingly, we affirm
Wellington’s conviction. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED